                                                                                                                          1 Abran E. Vigil
                                                                                                                            Nevada Bar No. 7548
                                                                                                                          2 Justin A. Shiroff
                                                                                                                            Nevada Bar No. 12869
                                                                                                                          3 BALLARD SPAHR LLP
                                                                                                                            1980 Festival Plaza Drive, Suite 900
                                                                                                                          4 Las Vegas, Nevada 89135-2958
                                                                                                                            Telephone: (702) 471-7000
                                                                                                                          5 Facsimile: (702) 471-7070
                                                                                                                            E-Mail: vigila@ballardspahr.com
                                                                                                                          6 E-Mail: shiroffj@ballardspahr.com

                                                                                                                          7 Attorneys for Plaintiff, U.S. Bank
                                                                                                                            National Association, As Trustee for
                                                                                                                          8 Certificateholders of Bear Stearns Asset
                                                                                                                            Backed Securities I LLC, Asset-Backed
                                                                                                                          9 Certificates, Series 2005-AC4

                                                                                                                         10
                                                                                                                                                       UNITED STATES DISTRICT COURT
                                                                                                                         11
                    1980 FESTIVAL PLAZA DRIVE, SUITE 900




                                                                                                                                                              DISTRICT OF NEVADA
                                                                                                                         12
                                                           LAS VEGAS, NEVADA 89135
                                                                                     (702) 471-7000 FAX (702) 471-7070
BALLARD SPAHR LLP




                                                                                                                              US BANK NATIONAL ASSOCIATION, AS
                                                                                                                         13   TRUSTEE FOR CERTIFICATEHOLDERS
                                                                                                                              OF BEAR STEARNS ASSET BACKED     Case No. 2:15-cv-02062-RFB-CWH
                                                                                                                         14   SECURITIES I LLC, ASSET-BACKED
                                                                                                                              CERTIFICATES, SERIES 2005-AC4,   STIPULATION AND ORDER TO
                                                                                                                         15                                    DISMISS WITH PREJUDICE
                                                                                                                                   Plaintiff,
                                                                                                                         16
                                                                                                                              vs.
                                                                                                                         17
                                                                                                                              SFR INVESTMENTS POOL 1, LLC, a
                                                                                                                         18   Nevada limited liability company;
                                                                                                                              MONTAGNE MARRON COMMUNITY
                                                                                                                         19   ASSOCIATION, a Nevada non-profit
                                                                                                                              corporation.
                                                                                                                         20
                                                                                                                                      Defendant.
                                                                                                                         21
                                                                                                                              MONTAGNE MARRON COMMUNITY
                                                                                                                         22   ASSOCIATION, a Nevada non-profit
                                                                                                                              corporation,
                                                                                                                         23
                                                                                                                                              Third-Party Plaintiff,
                                                                                                                         24
                                                                                                                              vs.
                                                                                                                         25
                                                                                                                              ALESSI & KOENIG, LLC, a Nevada
                                                                                                                         26   limited liability company,
                                                                                                                         27           Third-Party Defendant.
                                                                                                                         28


                                                                                                                              DMWEST #16801650 v1
                                                                                                                          1 SFR INVESTMENTS POOL 1, LLC, a
                                                                                                                            Nevada limited liability company,
                                                                                                                          2
                                                                                                                                          Counterclaimant,
                                                                                                                          3
                                                                                                                            vs.
                                                                                                                          4
                                                                                                                            US BANK NATIONAL ASSOCIATION, AS
                                                                                                                          5 TRUSTEE FOR CERTIFICATEHOLDERS
                                                                                                                            OF BEAR STEARNS ASSET BACKED
                                                                                                                          6 SECURITIES I LLC, ASSET-BACKED
                                                                                                                            CERTIFICATES, SERIES 2005-AC4, and
                                                                                                                          7 MORTGAGE ELECTRONIC
                                                                                                                            REGISTRATION SYSTEMS, INC., a
                                                                                                                          8 Delaware corporation, as nominee
                                                                                                                            beneficiary for SILVER STATE
                                                                                                                          9 FINANCIAL SERVICES, a dissolved
                                                                                                                            Nevada corporation,
                                                                                                                         10
                                                                                                                                          Counterdefendants.
                    1980 FESTIVAL PLAZA DRIVE, SUITE 900




                                                                                                                         11
                                                           LAS VEGAS, NEVADA 89135
                                                                                     (702) 471-7000 FAX (702) 471-7070
BALLARD SPAHR LLP




                                                                                                                         12          Pursuant to Local Rules LR IA 6-1 and LR 26-4, Plaintiff/Counter-Defendant

                                                                                                                         13 U.S. Bank National Association, As Trustee for Certificateholders of Bear Stearns

                                                                                                                         14 Asset-Backed Securities I LLC, Asset-Backed Certificates, Series 2005-AC4 (“U.S.

                                                                                                                         15 Bank”), Defendant/Counterclaimant SFR Investment Pools 1, LLC (“SFR”); and
                                                                                                                         16 Defendant        Montagne    Marron     Community     Association    (the   “Association”)

                                                                                                                         17 (collectively, the “Parties”) hereby stipulate as follows:

                                                                                                                         18          1.      This action concerns title to real property commonly known as 10981

                                                                                                                         19 Ampus Place in Las Vegas, Nevada (“Property”) following a homeowner’s

                                                                                                                         20 association foreclosure sale conducted on October 26, 2011, with respect to the
                                                                                                                         21 Property.

                                                                                                                         22          2.      As it relates to the Parties, a dispute arose regarding that certain Deed

                                                                                                                         23 of Trust recorded against the Property in the Official Records of Clark County,

                                                                                                                         24 Nevada as Instrument Number 20050318-0004447 (“Deed of Trust”), and in
                                                                                                                         25 particular, whether the Deed of Trust continues to encumber the Property.

                                                                                                                         26          3.      The Parties to this Stipulation have settled and agreed to release their

                                                                                                                         27 respective claims, and further agreed that the claims between them, including the

                                                                                                                         28

                                                                                                                                                                          2
                                                                                                                              DMWEST #16801650 v1
                                                                                                                          1
                                                                                                                              Complaint, Counterclaim, and Third Party Complaint, shall be DISMISSED with
                                                                                                                          2
                                                                                                                              prejudice;
                                                                                                                          3
                                                                                                                                     4.      The Parties further stipulate and agree that the $500 in security costs
                                                                                                                          4
                                                                                                                              posted by the Trustee on February 23, 2016 pursuant to this Court’s Order [ECF
                                                                                                                          5
                                                                                                                              No. 14] shall be discharged and released to the Ballard Spahr LLP Trust Account;
                                                                                                                          6
                                                                                                                                     5.      As Mortgage Electronic Registration Systems, as nominee beneficiary
                                                                                                                          7
                                                                                                                              for Silver State Financial Services (“MERS”) has neither appeared nor answered in
                                                                                                                          8
                                                                                                                              this action, SFR voluntarily dismisses its claims against them pursuant to Fed. R.
                                                                                                                          9
                                                                                                                              Civ. P. 41(a)(1)(A)(i).
                                                                                                                         10
                                                                                                                                     5.      The Parties further stipulate and agree that the two Lis Pendens
                    1980 FESTIVAL PLAZA DRIVE, SUITE 900




                                                                                                                         11
                                                                                                                              recorded against the Property in the Official Records of Clark County, Nevada, as
                                                           LAS VEGAS, NEVADA 89135
                                                                                     (702) 471-7000 FAX (702) 471-7070
BALLARD SPAHR LLP




                                                                                                                         12
                                                                                                                              Instruments Number 20131104-0002880, and 20160316-0002742 be, and the same
                                                                                                                         13
                                                                                                                              hereby are, EXPUNGED;
                                                                                                                         14
                                                                                                                                     6.      The Parties further stipulate and agree that a copy of this Stipulation
                                                                                                                         15
                                                                                                                              and Order may be recorded with the Clark County Recorder; and
                                                                                                                         16

                                                                                                                         17

                                                                                                                         18
                                                                                                                                                    (Remainder of Page Intentionally Left Blank)
                                                                                                                         19

                                                                                                                         20
                                                                                                                         21

                                                                                                                         22

                                                                                                                         23

                                                                                                                         24
                                                                                                                         25

                                                                                                                         26

                                                                                                                         27

                                                                                                                         28

                                                                                                                                                                         3
                                                                                                                              DMWEST #16801650 v1
                                                                                                                          1
                                                                                                                                     10.     Each party in this case number 2:15-cv-02062-RFB-CWH shall bear its
                                                                                                                          2
                                                                                                                              own attorneys’ fees and costs.
                                                                                                                          3
                                                                                                                                     Dated: December 10, 2018.
                                                                                                                          4

                                                                                                                          5 BALLARD SPAHR LLP                              KIM GILBERT EBRON

                                                                                                                          6
                                                                                                                            By:_/s/ Justin A. Shiroff __________           By: _/s/ Jacqueline A. Gilbert _ _
                                                                                                                          7    Abran E. Vigil, Esq.                          Diana S. Ebron, Esq.
                                                                                                                               Nevada Bar No. 7548                           Nevada Bar No. 10580
                                                                                                                          8    Justin A. Shiroff, Esq.                       Jacqueline A. Gilbert, Esq.
                                                                                                                               Nevada Bar No. 12869                          Nevada Bar No. 10593
                                                                                                                          9    1980 Festival Plaza Drive, Suite 900          Karen L. Hanks, Esq.
                                                                                                                               Las Vegas, Nevada 89135-2958                  Nevada Bar No. 9578
                                                                                                                         10                                                  7625 Dean Martin Drive, Suite 110
                                                                                                                            Attorneys for Plaintiff U.S. Bank                Las Vegas, Nevada 89139
                    1980 FESTIVAL PLAZA DRIVE, SUITE 900




                                                                                                                         11
                                                                                                                                                                           Attorneys for SFR Investments Pool 1,
                                                           LAS VEGAS, NEVADA 89135
                                                                                     (702) 471-7000 FAX (702) 471-7070
BALLARD SPAHR LLP




                                                                                                                         12                                                LLC

                                                                                                                         13 BOYACK ORME & ANTHONY

                                                                                                                         14
                                                                                                                            By:/s/ Patrick Orme
                                                                                                                         15    Edward D. Boyack, Esq.
                                                                                                                               Nevada Bar No. 5229
                                                                                                                         16    Christopher B. Anthony, Esq.
                                                                                                                               Nevada Bar No. 9748
                                                                                                                         17    Patrick Orme, Esq.
                                                                                                                               Nevada Bar No. 7853
                                                                                                                         18    7432 W. Sahara Avenue, Suite 101
                                                                                                                               Las Vegas, NV 89117
                                                                                                                         19
                                                                                                                            Attorneys for Montagne Marron
                                                                                                                         20 Community Association
                                                                                                                         21                                      IT IS SO ORDERED:
                                                                                                                         22

                                                                                                                         23                                          IT IS SO ORDERED.

                                                                                                                         24                                      ________________________________
                                                                                                                                                                 RICHARD    F. BOULWARE,
                                                                                                                                                                    U.S. DISTRICT           II
                                                                                                                                                                                   COURT JUDGE
                                                                                                                         25                                          Dated:
                                                                                                                                                                 UNITED     _______________________
                                                                                                                                                                         STATES    DISTRICT JUDGE
                                                                                                                         26                                      DATED this 11th day of December, 2018.
                                                                                                                         27

                                                                                                                         28

                                                                                                                                                                       4
                                                                                                                              DMWEST #16801650 v1
